Citation Nr: 1111944	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 to August 1958.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision by the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO). 

The Veteran and his wife appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing has been associated with the claims folder.

The Board notes that the Veteran's August 2005 Substantive Appeal also reflects that he sought service connection for generalized anxiety disorder.  Service connection for that condition was granted in October 2009, and the Veteran has not initiated an appeal of that decision.  As that October 2009 rating decision granting the Veteran service connection is considered a full grant of benefits sought on appeal, that issue is no longer before the Board. 


FINDINGS OF FACT

1.  The most probative medical evidence of record does not establish a nexus between the Veteran's current neck condition and his in-service injury.

2.  The evidence does not establish a continuity of symptomatology of the Veteran's neck condition since service.  


CONCLUSION OF LAW

The criteria for service connection for a neck injury have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the Veteran contends that he currently suffers from a neck condition that is causally related to a neck injury that he suffered during his active service.  For the reasons that follow, the Board determines that service connection for the Veteran's condition is not warranted.  

First, the Board acknowledges that the Veteran currently suffers from a neck condition.  The Veteran underwent a VA examination in September 2007.  He was diagnosed at that time as suffering from moderate spondylosis at C5-6 and mild spondylosis at C6-7 with some compression of the neural foramen at C5-6.  A second VA examination in August 2009 confirmed that the Veteran suffered from degenerative disc disease of the cervical spine.  

The Board also acknowledges that the Veteran complained of injuring his neck during service.  A review of the Veteran's service treatment records reveals that he injured his neck while swimming in September 1957.  He stated at that time that he dove into the surf as a wave was receding, striking his forehead into the ground.  He complained afterward of pain and stiffness in his neck.  An examination revealed that the Veteran had tenderness of the muscles of the left side of his neck.  He was diagnosed as suffering from acute torticollis, which is an "abnormal contraction of the muscles of the neck, producing twisting of the neck and an unnatural position of the head."  Dorland's Illustrated Medical Dictionary 1967 (31st ed. 2007).  The Veteran referenced this incident in his May 2010 Travel Board hearing, providing a narrative consistent with his service treatment records.  

Following this incident, however, the Veteran had no other in-service complaints of or treatment for neck pain.  The Veteran's August 1958 examination at discharge did not note that he was suffering from any spine or musculoskeletal conditions.  In his May 2010 hearing, the Veteran did not state that he received any further treatment for his neck while in service.  

Despite the evidence of the Veteran's current condition and his in-service injury, the Veteran's claim fails because the more probative medical evidence of record does not show a nexus between the Veteran's current condition and his in-service injury.

The Veteran submitted an opinion from James Benson, D.C.  In a December 2007 letter, Dr. Benson stated that he was asked to give an opinion as to whether the Veteran's current condition could be due to a previous trauma.  Dr. Benson stated that while he would expect to see some form of degeneration or deterioration in the Veteran's neck based on his age, he would not have expected to see the level of degeneration in the Veteran's cervical spine as shown on an MRI that the Veteran provided.  He also stated that "studies show that trauma to spinal segments accelerate the degenerative breakdown process of the bony hard tissue, intervetebral disc and associated soft tissue."  The Veteran related to Dr. Benson his 1957 in-service injury, but stated that he had no other trauma to his neck.  Dr. Benson then offered his conclusion that the Veteran's "present condition is caused by a previous trauma, and that the history given would correlate with the objective MRI findings."

The Veteran has undergone two VA examinations, and three opinions contrary to Dr. Benson's were offered regarding whether his current condition is causally connected to his in-service injury.  The first, from the Veteran's September 2007 examination, acknowledged that the Veteran suffered from a neck muscle spasm - diagnosed as torticollis - in service, but that this resolved prior to discharge.  The examiner concluded that the Veteran's neck was neither service connected nor service aggravated.  The second, in the Veteran's August 2009 examination, stated that the Veteran was seen only once during service for neck pain and had a normal exit examination.  The examiner noted that the Veteran had no other complaints regarding his neck until 1980.  X-rays also showed that the Veteran had diffuse degenerative disc disease of the cervical spine, and that this is a typical aging pattern.  The examiner thus concluded that the Veteran's degenerative disc disease was not caused by or a result of his military service.  

That same examiner offered a much more detailed opinion in an October 2009 addendum that specifically addressed Dr. Benson's letter.  The examiner stated that he was in "total disagreement" with Dr. Benson's opinion, and noted many problems with it.  In this regard, the examiner noted that while Dr. Benson referenced studies that supported his opinion, Dr. Benson did not cite these studies in his letter.  In addition, the examiner pointed out that bone scans, X-rays, and MRIs of the Veteran show changes of the entire spine, with much greater degenerative changes in his lumbar vertebrae (where no injury in service was alleged).  Moreover, these studies showed a diffuse pattern of degenerative disc disease typical for age pattern degenerative changes.  Given the findings of the bone scan, X-rays, and MRI, the examiner stated that Dr. Benson based his conclusion on only one MRI result and did not consider other evidence.  

The examiner concluded that, based on the information that he stated he reviewed, Dr. Benson would not have had enough information to legitimately give an opinion that the Veteran's cervical spine problem was due solely to an injury that he sustained in the military.  Finally, the examiner noted that there is no indication of chronicity following the Veteran's 1957 injury.  The examiner then reiterated his conclusion that the Veteran's 1957 injury was not the causative factor of his current age acquired diffuse degenerative joint changes in his entire spine.  

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Board assigns little weight to Dr. Benson's opinion.  First, the Board notes that Dr. Benson's opinion suffers from the shortcomings described by the VA examiner: that Dr. Benson did not state what studies support his conclusion, and that Dr. Benson reviewed only one MRI in forming his conclusion.  It is well settled that the Board "is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting medical opinion as "immaterial" where there was no indication that the physician reviewed claimants service treatment records or any other relevant documents which would have enabled him to form an opinion on service connection on an independent basis); but see Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) ("The Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.").  In this case, the Veteran informed Dr. Benson that he suffered an "injury" to his cervical spine, stating that he "jammed his neck."  The Veteran did not provide his specific diagnoses, however, of torticollis or muscle spasm.  More importantly, Dr. Benson did not state that he reviewed any of the Veteran's medical records, excepting on VA MRI that the Veteran provided.  As the VA examiner stated, other evidence that Dr. Benson did not review contradicted his conclusion.  

Second, a medical opinion can be discounted if it is based on an inaccurate history.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("Reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran."); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been rejected by the Board).  Here, Dr. Benson stated that the Veteran's "present condition is caused by a previous trauma," and the Veteran denied suffering from any trauma other than his 1957 in-service accident.  Other records in the Veteran's claims file, however, belie the Veteran's contention that he suffered from no other cervical trauma.  In October 2002, the Veteran stated that he had been suffering from lower back pain since a lifting incident in 1980, and that he had been suffering from neck pain for three years.  In July 2003, the Veteran attributed both his lower back pain and his neck pain to that 1980 incident.  In his Social Security benefits application, the Veteran stated that he had been suffering from neck and back pain since 1980.  Dr. Benson did not discuss the effect that these or any other intercurrent traumas could have on his diagnosis.  

The opinions of the VA examiners are given greater probative value, as they have greater indicia of reliability.  The examiners reviewed the Veteran's entire medical record - including his service treatment records and his VA treatment records - before forming their opinions.  Further, each examiner actually examined the Veteran, and it is not clear that Dr. Benson did so prior to offering his opinion.  

In various statements and in his Travel Board hearing, the Veteran has expressed his belief that his current condition is related to his in-service injury.  The Veteran is not competent, however, to provide an etiology for his current neck condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).

Given that the Board assigns a greater probative value to the opinions of the VA examiners, the Board finds that the most probative medical evidence of record does not establish a nexus between the Veteran's current condition and his in-service injury.  Further, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not at issue here.  

Having determined that the Veteran is not entitled to service connection under the above framework, the Board shall also consider whether he meets the criteria under a continuity of symptomatology framework.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)

Under this framework, the Veteran's claim fails because there is no evidence of post-service continuity of symptomatology.  Though the Veteran was injured in September 1957, his service treatment records over his final year of service do not show any further treatment for or complaint of neck pain, and his August 1958 discharge examination did not record that he was then suffering from any neck condition.  The first post-service documented complaint that the Veteran was suffering from neck pain comes in an October 2002 VA pain clinic record, in which the Veteran stated that he had suffered from neck pain for the prior three years.  In July 2003, the Veteran stated that he had been suffering from neck pain since a 1980 lifting incident, a claim that he repeated in his application for Social Security benefits.  Even this earlier 1980 date is 22 years after his service, however, too far removed for any finding of continuity of symptomatology.  Finally, in his May 2010 hearing, the Veteran himself acknowledged that his neck pain was not chronic, stating that he only periodically had neck discomfort until the 1980s.  Taken together, all of this evidence weighs against a finding of post-service continuity of symptomatology.  

In summary, after reviewing the evidence, the Board finds both that the most probative medical evidence of record does not establish a nexus between the Veteran's current neck condition and his active service, and that there is no evidence of post-service continuity of symptomatology with regard to the Veteran's current neck condition.  Accordingly, the Board concludes that the criteria for service connection for a neck injury have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2003 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran did not receive this notice prior to his claim being first adjudicated.  He was provided updated notice in March 2006, however, and his claim was thereafter readjudicated.  Further, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records from the Social Security Administration, records of the Veteran's post-service VA treatment, and records of the Veteran's private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim now on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a neck injury is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


